                                                                            FILED
                                                                                05/11/2021
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 1 of 17        Shirley Faust
                                                                                  CLERK
                                                                       Missoula County District Court
                                                                          STATE OF MONTANA
                                                                        By: Molly
                                                                            __________________
                                                                                  Reynolds
Robert Farris-Olsen                                                     DV-32-2021-0000572-OC
                                                                              Larson, John W
Scott Peterson                                                                     1.00
Morrison, Sherwood, Wilson & Deola
P.O. Box 557
Helena, MT 59624
(406) 442-3261 Phone
(406) 443-7294 Fax
rfolsen@mswdlaw.com
speterson@mswdlaw.com

Attorneys for Plaintiff


            MONTANA FOURTH JUDICIAL DISTRICT COURT
                      MISSOULA COUNTY


 JEE IRENE ESTAVILLA, individually, Cause No:
 and on behalf of all similarly situated
 individuals.
                                         CLASS ACTION COMPLAINT
              Plaintiffs,                 AND DEMAND FOR JURY
                                                  TRIAL
       v.

 THE GOODMAN GROUP, LLC;
 COMMUNITY NURSING, INC., d/b/a
 THE VILLAGE HEALTH &
 REHABILITATION f/k/a THE
 VILLAGE HEALTH CARE CENTER;
 and JOHN DOES 1-10,

              Defendants.


      Comes now, JEE IRENE ESTAVILLA, individually and on behalf of all

similarly situated individuals, and for her complaint against THE GOODMAN

GROUP, LLC; and COMMUNITY NURSING, INC., d/b/a THE VILLAGE
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 2 of 17



HEALTH & REHABILITATION f/k/a THE VILLAGE HEALTH CARE

CENTER (collectively “Defendants”), states and alleges as follows:

                     PARTIES, JURISDICTION AND VENUE

1.    Plaintiff Jee Irene Estavilla is a Registered Nurse licensed to practice in the

State of Montana and a former employee of the defendants. She is a citizen of the

Republic of the Philippines and resides in Missoula, Montana.

2.    The Goodman Group, Inc., is a foreign corporation registered in Minnesota,

Montana. It manages 32 senior communities across the United States, including

four nursing homes in Montana and eight nursing homes in other states. Its

registered agent is located in Missoula, Montana.

3.    Defendant Community Nursing, Inc., d/b/a The Village Health and

Rehabilitation f/k/a The Village Health Care Center is a subsidiary of the

Goodman Group, and is a nursing home located in Missoula, Montana.

4.    John Does 1-10 are the other entities or individuals involved in the facts

outlined below. They include at least two other nursing home facilities in Montana.

5.    Venue and Jurisdiction are appropriate in this Court

                 FACTS SPECIFIC TO NAMED PLAINTIFF

6.    On or about August 19, 2015, Community Nursing sent an offer of

conditional employment to Ms. Estavilla, who at the time was residing in Cebut

City, Philippines.



                                          2
        Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 3 of 17



7.       The offer of employment advised that she would be offered employment as a

Registered Nurse in Missoula, Montana, and be paid $25.52 per hour.

8.       As part of the agreement, Community Nursing had to sponsor Ms. Estavilla

as an employment-based immigrant. And, in order to be eligible for employment,

Community Nursing advised Ms. Estavilla that she would have to meet certain

credentialing requirements.

9.       Ms. Estavilla was also required to maintain direct patient care

responsibilities full time for six months before the final processing of her visa

application. This was a requirement of Community Nursing.

10.      In order to entice Ms. Estavilla to come to the U.S. and work, Community

Nursing offered pay for:

      a. Costs of for Ms. Estavilla to meet the qualifications necessary to immigrate;

      b. A $1,000 incentive payment; and,

      c. For the first three months of employment, meals, lodging and utilities.

11.      These amounts, though, were not gifts, but rather “advances” under the

contract and were subject to repayment, and some of which were taxed as gross

income.

12.      Per the conditional offer, Ms. Estavilla would be responsible for repaying

Community Nursing if she did not remain employed by the facility for at least three

years. If, however, she worked for less than three years, but more than two, 50% of



                                            3
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 4 of 17



the alleged amount owing would be forgiven. Any amounts forgiven were also

taxable.

13.   If Ms. Estavilla were terminated or otherwise left her employment, any unpaid

amounts would be subject to an interest rate of 8% per annum as well as attorney

fees and costs for collecting the money.

14.   The conditional offer further threatened that if Ms. Estavilla failed to repay

the amount, or otherwise breached the agreement she be reported to the U.S.

Department of Labor, Immigration and Naturalization Service and/or Immigration

and Customs Enforcement Agency.

15.   The offer also contained a non-compete clause that covered the entire state of

Montana and last for twelve months after termination of employment.

16.   She would also be considered an at-will employee.

17.   Ms. Estavilla signed the conditional offer of employment on August 21, 2015,

and on or about July 3, 2017, Community Nursing reaffirmed the offer.

18.   Ms. Estavilla moved to Montana and began working for Community Nursing

on or about November 6, 2017.

19.   At the same time, Community Nursing forced Ms. Estavilla to sign a

promissory note in the amount of $26,642.47, which contained similar provisions as

the conditional offer of employment – that if Ms. Estavilla did not maintain




                                           4
       Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 5 of 17



employment with Community Nursing for at least three years, she would be

responsible for repaying the $26,642.47.

20.    Ms. Estavilla signed the promissory note about three months after moving to

Missoula, but at the request of Community Nursing, she back-dated it to November

6, 2017. And, this was the first time she learned that the funds were considered an

“advance” and not a gift or other consideration for her to uproot her life in the

Philippines and move to Montana.

21.    Ms. Estavilla worked for Community Nursing until May 24, 2019, when she

was fired by Community Nursing.

22.     On that date her employment was terminated because she was sick.

Community Nursing sought to reassign Ms. Estavilla to a ward with older patients,

and being sick, Ms. Estavilla did not want to endanger her patients so she took a day

off.

23.    During the termination meeting, Estavilla asked specifically which policies

she violated, and was given none, and that there was no write-ups or written

justifications for her termination because Community Nursing has a policy of not

putting anything in writing.

24.    Thereafter, Community Nursing made a demand that Ms. Estavilla repay the

alleged advance. When Ms. Estavilla was unable to come up with nearly $27,000

Community Nursing sued her in Minnesota.



                                           5
         Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 6 of 17



25.      The Goodman Group also issued Ms. Estavilla a cease and desist letter after

she obtained subsequent employment.

26.      In all, Ms. Estavilla worked more than 18 months of a 36 month contract, yet

Community Nursing sought to recoup the entire amount of costs, not a pro-rata

share.

27.      After terminating, and suing Ms. Estavilla, the Goodman Group visited one

of its facilities in Missoula, Montana and spoke with the nurses from the Philippines

to address any concerns regarding their contracts. None of the nurses spoke openly

about their concerns – they were afraid of being terminated like Ms. Estavilla. Put

simply, the threat of termination and then legal action scared the nurses into

submission.

                       FACTS COMMON TO ALL CLAIMS

28.      In about 1998, the Goodman Group, Inc. filed its original certificate of

organization in Minnesota. Since then created its Foreign Nurse Sponsorship

Program (FNSP) to obtain the labor and services of foreign nurses to work in the

United States. Relevant here, the Goodman Group specifically recruits nurses, such

as Ms. Estavilla and Mr. Cabaltera, to work for nursing homes owned and operated

by the Defendants in Montana.




                                            6
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 7 of 17



29.   On information and belief, the Goodman Group operates through its

subsidiaries, like Community Nursing, Inc., to ostensibly hire and bring the nurses

to the United States to work for a term period of 36 months.

30.   On the front-end Defendants present a conditional offer of employment

outline the proposed terms of the employment contract. The nurses have no option

but to either accept or reject the proposed contract. Nurses generally accept

because it offers an opportunity to earn the prevailing wage in the United States.

31.   Approximately two years after the nurses sign the conditional employment

offer, Defendants “reaffirm” the agreement, this is often after the nurse has arrived

in the United States. In other words, the nurses have no real option to return home

or reject the reaffirmation of the conditional employment offer.

32.   When the nurse begins working for the Defendants, the nurse is considered

an at-will employee. Meaning, the defendants can essentially terminate the nurse

for any reason at any time.

33.   Each of the conditional offers of employment contracts contains a penalty

provision that requires the nurse to repay any amounts paid by defendants to bring

the nurse to the United States if the employment ends in less than 36 months.

34.   The nurses can avoid the penalty provision if they work for more the full 36

months, or 50% of the penalty will be forgiven if they work for 24 or more months.

In all, this penalty provision is not tied to the losses of defendants.



                                            7
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 8 of 17



35.   Each conditional offer of employment also contains a provision that if the

nurse is terminated, for any cause or fails to pay the penalty, the defendants will

report the nurse to the Department of Labor, Immigration and Naturalization

Service and/or Immigration and Customs Enforcement Agency. Defendants make

this threat regardless of the immigration status of the nurse.

36.   This reporting clause also defines the penalty as restitution, which it is not.

Restitution is a term of art for a criminal penalty, not liquidated damages as

identified in the contract.

37.   In addition to the reaffirmation of the conditional offer of employment, the

nurses are required to sign a promissory note for the amount purportedly paid by

the Defendants. Pursuant to the promissory note, if the nurses employment is

terminated prior to the end of the contract term, then the defendants may deduct the

balance allegedly due from any compensation owed, including a final payroll

check, to the nurse.

38.   Defendants have utilized this system to recruit nurses from the Philippines,

bring them to the United States to work as nurses, then before the term contract is

up, find a reason to terminate the employee’s contract, and then threaten to or

pursue a lawsuit to recover any amounts expended.

39.   And after the nurse is terminated, the contract contains a non-compete clause

that prohibits the nurse form working in his or her chosen field in Montana.



                                           8
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 9 of 17



40.   At the same time, Defendants pursue legal actions against the nurses outside

of Montana requiring them to find legal counsel in Minnesota.

41.   Then, when the Defendants obtain a judgment, or default judgment, the

Defendants recover their costs and attorney fees from the nurse, after having

exploited the nurse’s skill set.

                             CLASS ACTION CLAIMS

42.   Defendants’ conduct outlined above, applied to all foreign nurses they

recruited and employed in this Judicial District.

43.   Plaintiffs therefore bring the claims as a class action pursuant to Rule

23(b)(2) and 23(b)(3) of the Montana Rules of Civil Procedures.

44.   The class is comprised of all nurses who were recruited by the Defendants

outside the United States and commenced employment with the defendants in the

State of Montana within 10 years preceding the filing of this Complaint.

45.   The Claims of the class are properly brought as a class action pursuant to

Rule 23(b)(2) of the Montana Rules of Civil Procedure because the defendants

have acted or refused to act on grounds that apply generally to the class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

46.   The claims of the class are properly brought as a class action pursuant to

Rule 23(b)(3) of the Montana Rules of Civil Procedure for the following reasons:



                                           9
  Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 10 of 17



a. Numerosity: The potential numbers of the class are so numerous that joinder

of all members of the class is impracticable. The Goodman Group manages

thirty-two senior living communities in the United States, including four

nursing homes in Montana. The joinder of all foreign nurses would make

joinder impracticable.

b. Commonality: Common questions of law and fact common to plaintiff and

the class that predominate over any other questions affecting only individual

members of the class. These common questions include, without limitation:

   i.      Whether defendants engaged in a practice of recruiting and then

   terminating nurses prior to the termination of their contract in an attempt to

   recoup any costs they advanced, and using a non-compete clause to prohibit

   nurses from obtaining new work.

   ii.     Whether defendants engaged in a policy and practice of using abusive

   legal action and threats of such legal action to coerce foreign nurses to

   continue working for them.

   iii.    Whether defendants engaged in a policy and practice of using their

   liquidated damages clause to coerce foreign nurses to continue working for

   them.

   iv.     Whether defendants are liable to the class;

   v.      Whether the class can be made whole by the payment of damages.



                                       10
        Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 11 of 17



      c. Typicality: Plaintiffs’ claims are typical of the claims of the class, each

      member of the class was hired and recruited using the same methods.

      d. Adequacy of Representation: Plaintiff will fairly and adequately represent

      the interest of the class members. Plaintiffs’ counsel is competent, and his firm

      is skilled in prosecuting class actions.

      e. Superiority: A class action is superior to other available means for the fair

      and efficient adjudication of this controversy. Each class member has been

      damaged and is entitled to recover because of defendants’ illegal policies and

      practices. Individual joinder of all class members is not practicable, and

      questions of law and fact common to the class predominate over any questions

      affecting only individual members of the class. Class action treatment will

      allow those similarly situated persons to litigate their claims in the manner that

      is most efficient and economical for the parties and the judicial system.

                              COUNT I – 18 U.S.C. § 1595

47.      The preceding paragraphs are realleged as though stated in full herein.

48.      Defendants knowingly provided and obtained the labor and services of

plaintiffs and other class members by abuse or threatened abuse of law or legal

process including, without limitation, the threatened use of law or legal process in

order to exert pressure on plaintiffs and other class members to continue working

for the Defendant and to refrain from seeking employment elsewhere.



                                                 11
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 12 of 17



49.    Defendants knowingly provided and obtained the labor and services of the

class by means of serious harm and threats of serious harm to plaintiffs and class

members including, but not limited to, psychological, financial, or reputational

harm that was sufficiently serious to compel a reasonable person of the same

background and in the same circumstances to perform or to continue performing

labor or services in order to avoid incurring that harm.

50.    Defendants knowingly provided and obtained labor or plaintiffs and class

members by means of a scheme, pattern, or plan intended to cause plaintiffs and

other members of the class to believe that if they did not perform such labor or

services, they would suffer serious harm, including, but not limited to,

psychological, financial, or reputational harm that was sufficiently serious to

compel a reasonable person of the same background and in the same circumstances

to perform or to continue performing labor or services in order to avoid incurring

that harm.

51.    Defendants knowingly benefitted, financially or by receiving other value,

from participation in a venture which has engaged in the providing or obtaining of

labor or services by the means described above, knowing or in reckless disregard

of the fact that the venture has engaged in the providing or obtaining of labor or

services by such means.




                                          12
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 13 of 17



52.     Defendants knowingly recruited, transported, provided and obtained plaintiff

and members of the class for labor or services in violation of 18 U.S.C. §§ 1589,

1590, 1594(a) and 1594(b).

53.     By reason of the conduct described above, defendants were perpetrators of

violations of 18 U.S.C. §§ 1589, 1590, 1594(a) and 1594(b).

54.     Plaintiff and other class members suffered damages as a result of

Defendants’ actions.

55.     Plaintiff and other class members are entitled to compensatory and punitive

damages.

                            COUNT II – 18 U.S.C. 1594(b)

56.     The preceding paragraphs are realleged as though stated in full herein.

57.     Defendants conspired with one another to violate 18 U.S.C. §§ 1589 and

1590.

58.     Defendants agreed to obtain the labor and services of plaintiff and class

members by means of the abuse or threatened abuse of law or legal process,

including, but not limited to, the use or threatened use of a law or legal process in

order to exert pressure on plaintiff and other class members to continue working

for the defendant or refrain from seeking employment elsewhere.

59.     Defendants agreed to provide and obtain the labor and services of the class

by means of serious harm and threats of serious harm to plaintiffs and class



                                           13
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 14 of 17



members including, but not limited to, psychological, financial, or reputational

harm that was sufficiently serious to compel a reasonable person of the same

background and in the same circumstances to perform or to continue performing

labor or services in order to avoid incurring that harm.

60.     Defendants agreed to provide labor or plaintiffs and class members by

means of a scheme, pattern, or plan intended to cause plaintiffs and other members

of the class to believe that if they did not perform such labor or services, they

would suffer serious harm, including, but not limited to, psychological, financial,

or reputational harm that was sufficiently serious to compel a reasonable person of

the same background and in the same circumstances to perform or to continue

performing labor or services in order to avoid incurring that harm.

61.     Defendants agreed to benefit, financially or by receiving other value, from

participation in a venture which has engaged in the providing or obtaining of labor

or services by the means described above, knowing or in reckless disregard of the

fact that the venture has engaged in the providing or obtaining of labor or services

by such means.

62.     Defendants agreed to recruit, transport, provide and obtain plaintiff and

members of the class for labor or services in violation of 18 U.S.C. §§ 1589 and

1590.




                                           14
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 15 of 17



63.    Each of the defendants engaged in at least one overt act in furtherance of the

conspiracy, including Recruiting plaintiffs and other class members in the

Philippines to work for the defendant in this district, and after their arrival in the

United States warned them of the serious harm they would suffer if they attempted

to stop working for the defendants or to seek employment elsewhere.

64.    Each of the defendants intentionally engaged in these acts and additional

acts in furtherance of their agreed plan to deny plaintiffs and class members the

compensation they were entitled to under their employment agreements and

thereafter used legal process to recoup the compensation that had been paid to

plaintiff and class members.

65.    Plaintiff and class members suffered damages as a result of the Defendants

conspiracy.

66.    Defendants are, therefore, liable to plaintiffs and other class members.

                         COUNT III – 18 U.S.C. § 1594(a)

67.    The preceding paragraphs are realleged as though stated in full herein.

68.    Defendants attempted to violate 18 U.S.C. §§ 1589 and 1590.

69.    Plaintiff and other class members suffered damages as a result of the

Defendants’ attempts to violate 18 U.S.C. §§ 1589 and 1590.

70.    Defendants are, therefore, liable for plaintiff and class members damages.




                                           15
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 16 of 17



                     COUNT V – § 27-1-755, Mont. Code Ann.

71.     The preceding paragraphs are realleged as though set forth in full hereunder.

72.     The actions as outlined above constitute human trafficking and violate §§

45-5-702 and/or 45-5-703, Mont. Code Annotated.

73.     This gives rise to civil action pursuant to § 27-1-755, Mont. Code Ann.

74.     As a result, Plaintiff and class members are entitled to compensatory

damages, punitive damages, injunctive relief and any other appropriate relief.

                           COUNT IV – Declaratory Judgment

75.     The preceding paragraphs are realleged as though stated in full herein.

76.     The venue and conflict of laws provisions of the contract are not enforceable

because they are unconscionable and not within the reasonable expectations of the

parties.

77.     The contract provides that any case must be brought in Minnesota and based

on Minnesota laws. However, plaintiffs and class members were never made aware

of these provisions when agreeing to work in Montana, and were not shown the

contracts until after they began working.

78.     The venue and conflict of laws provisions are also of the same type size and

font as the remainder of the contract. There is nothing that particularly highlights

them.




                                            16
      Case 9:21-cv-00068-DLC-KLD Document 5 Filed 06/14/21 Page 17 of 17



79.    As such, the venue and choice of law provisions are not within the

reasonable expectations of the plaintiff and class members and are also

unconscionable.

                                  Jury Demand

       Pursuant to Mont. R. Civ. P. 38, Plaintiff and class members hereby demand

a trial by jury.

       Dated this 11th day of May, 2021.


                          MORRISON, SHERWOOD, WILSON, DEOLA


                          By:
                                Robert Farris-Olsen




                                           17
